Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a 371 filing of PCT/CN2019/074510 filed on February 1, 2019, which claims benefit to CN 201810139429.7 filed on February 11, 2018, CN 201820241594.9 filed on February 11, 2018, CN 201810411134.0 filed on May 2, 2018 and CN 20180643027.6 filed on May 2, 2018 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed August 13, 2020 on has been considered by the Examiner.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-20 is indicated because the prior art of record does not show or fairly suggest “the rectifying power supply device comprises at least two double-circuit direct current power supply packs, wherein each double-circuit direct current power supply pack of the at least two double-circuit direct current power supply packs comprises a three-phase negative semi-cycle rectifying output circuit and a three-phase positive semi-cycle rectifying output circuit, wherein the three-phase negative semi-cycle rectifying output circuit comprises a first positive output terminal and a first negative output terminal;  the three-phase positive semi-cycle rectifying output circuit comprises a second positive output terminal and a second negative output terminal;  four output terminals of the each double-circuit direct current power supply pack are respectively connected to three .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kenton (US Pat. 3,949,151) discloses an arc furnace.  Buhler (US Pat. 4,586,188) discloses an apparatus for converting a three-phase arc furnace to D.C. operation.  Konig et al. (US Pat. 4,406,008) discloses a three phase arc melting and reduction furnace.  Boisdon (US Pat. 4,725,939) discloses a system for supply of direct current to at least two electrical loads with a common polarity, in particular for multiple electric arcs.  Suga (US Pat. 5,138,630) discloses a direct current electric arc furnace.  Staib et al. (US Pat. 5,204,872) discloses a control system for electric arc furnace.  Wallmeier (US Pat. 8,817,840) discloses a power supply arrangement.  Horger .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/19/2020
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761